Exhibit Dated 12 June 2008 (1) RICHARD THORLEY AND OTHER (2) ABERDEEN MURRAY JOHNSTONE PRIVATE EQUITY FUND A AND OTHERS (3) BARCLAYS BANK PLC (4) KAMAN UK HOLDINGS LIMITED AGREEMENT FOR THE SALE AND PURCHASE OF PART OF THE ISSUED SHARE CAPITAL OF BROOKHOUSE HOLDINGS LIMITED CONTENTS 1 Definitions and interpretation 1 2 Sale and purchase 9 3 Consideration 9 4 Completion 10 5 Warranties 10 6 Tax 12 7 Restrictive covenants 12 8 Confidential Information 13 9 Further Undertakings 13 10 Institutional Sellers 14 11 Escrow Arrangements 14 12 Locked Box Undertaking 17 13 Specific Indemnities 18 14 Announcements 19 15 Assignment 19 16 Third party rights 20 17 Entire Agreement 20 18 Notices 21 19 Representatives 21 20 General 22 21 Further Assurance 22 22 Governing law and jurisdiction 23 Schedule 1 - The Sellers 24 Schedule 2 – The Group 27 Schedule 3 - Completion 33 Schedule 4 – Warranties 36 Schedule 5 – Limitations on the Sellers' liability 52 Schedule 6 – Tax 57 Schedule 7 – Properties 78 Schedule 8 – Intellectual Property 96 Schedule 9 – Balance Sheet 85 Schedule 10 – Locked Box 99 Schedule 11 – Buyer's Knowledge 101 Schedule 12 – Loan Note Holders 103 Agreed Form Documents Disclosure Letter and Disclosure Documents Letters of resignation (officers) Letter of resignation (auditors) Schedule of title deeds Paul Atherton Deed of Covenant AAM Deed of Covenant Retention Account Instruction Letter THIS AGREEMENT is made on 12 June 2008 BETWEEN: (1) THE PERSONS whose names and addresses are set out in part A of schedule 1 (the "Principal Shareholders"); (2) THE PERSONS whose names and addresses are set out in part B of schedule 1 (the "Institutional Sellers"); (3) BARCLAYS BANK PLC a company registered in England and Wales (company number 1026167) whose registered office is at 1 Churchill Place, London E14 5HP ("Barclays"); and (4) KAMAN UK HOLDINGS LIMITED a company registered in England and Wales (company number 6612893), whose registered office is at Skadden, Arps, Slate, Meagher & Flom (UK) LLP, 40 Bank Street, Canary Wharf, London E14 5DS (the"Buyer"). IT IS AGREED as follows: 1 Definitions and interpretation 1.1 In this agreement, including the schedules, the following words and expressions have the following meanings unless the context otherwise requires: "AAM Funds" the Institutional Sellers other than Peter Turner and Barry Turner; "Accounts" the audited consolidated annual accounts of the Company for the accounting reference period ended on the Accounts Date, comprising a balance sheet, and a profit and loss account and cash flow statement, including the notes thereon and the associated directors' and auditors' reports; "Accounts Date" 30 September 2007; "ATG (2000)" ATG (2000) Limited (company number 3872101); "Balance Sheet" the consolidated balance sheet of the Company as at the Balance Sheet Date attached hereto as schedule 9; "Balance Sheet Date" 30 April 2008; "Bank Indebtedness" (i) the sum of £3,094,445.61, being the total indebtedness owed to Barclays Bank plc at the Completion Date in respect of the repayment of the credit facilities agreement dated 14 April 2004 (as amended); and (ii) the sum of £1,775,492.27, being the total indebtedness owed to Barclays Mercantile Business Finance Limited at the Completion Date in respect of the repayment of the asset facilities agreement; "Bank Warrants" the warrants granted to Barclays Bank Plc pursuant to a deed poll entered into by the Company and dated 14 April 2004; 1 "Boeing Asset Facility" the asset finance facility provided by Barclays Mercantile Business Finance Limited pursuant to the agreement set out at document B.2.1 of the Data Room; "Bonus" (i) the sum of £1,000,000 being the amount of the discretionary exit bonus to be paid (subject to the deduction of income tax and employees national insurance under PAYE) by the Company to the persons set out below in the amounts set out against their respective names: Richard Thorley £419,000 Guy Thomas £342,000 James Nichols £209,000 Sam Butterworth £30,000 (ii) the sum of £208,358 being the amount of the general bonus and the discretionary exit bonus to be paid (subject to the deduction of income tax and employees national insurance under PAYE) by the Company to the persons and in the amounts listed in Annexure A; "Business Day" a day other than a Saturday or Sunday or public holiday in England and Wales; "Buyer's Group" the Buyer, its holding companies (direct or indirect), its subsidiaries and any subsidiary of any holding company; "Buyer's Solicitors" Skadden, Arps, Slate, Meagher & Flom (UK) LLP of 40 Bank Street, Canary Wharf, London, E14 5DS; "Buyer's Property Solicitors" Shoosmiths of Waterfront House, Waterfront Plaza, 35 Station Street, Nottingham NG2 3DQ; "CA1985" the Companies Act 1985; "CA2006" the Companies Act 2006; "Claim" a claim by the Buyer involving or relating to a breach of any of the Warranties; "Companies Acts" CA1985 and CA2006 together, as in force from time to time; "Company" Brookhouse Holdings Limited details of which are set out in part 1 of schedule 2; "Company Intellectual Property" (a) the Company Trade Marks and the goodwill associated with each or any of them; (b) the Confidential Information; and (c) all other Intellectual Property which is owned by a Group Company at the date of this agreement, including those items set out in schedule 8; 2 "Company Trade Marks" the Trade Marks which are owned by a Group Company, including the Domain Names listed in schedule 8; "Completion" completion of the sale and purchase of the Shares in accordance with this agreement; "Completion Date" the date on which Completion occurs in accordance with this agreement; "Confidential Information" all trade secrets, data, know how and other such information (in whatever form held including written, oral, visual and electronic) which is for the time being not publicly known which is owned by a Group Company and used in, or otherwise relates to, any part of the Group's business; "Consideration" £29,650,742 being the total consideration payable by the Buyer to the Sellers for the sale of the Shares in accordance with this agreement; "Data Room" the contents of the online data room in relation to the Transaction as contained on the CD's, a copy of which has been provided to the Buyer's Solicitors prior to the date of this agreement; "Director" any person holding the office of director or other office in any Group Company; "Disclosure Documents" the two identical bundles of documents (as listed in the schedule to the Disclosure Letter) in the agreed form; "Disclosure Letter" the letter in the agreed form from the Principal Shareholders to the Buyer in relation to the Warranties having the same date as this agreement; "Domain Names" the domain names listed in schedule 8; "Employee" any person employed by any Group Company under a contract of employment; "Encumbrance" a lien, pledge, encumbrance, charge (fixed or floating), mortgage, pledge, third party claim, debenture, option, right of pre-emption, right to acquire, assignment by way of security, trust arrangement for the purpose of providing security or security interests of any kind, including retention arrangements or other encumbrances and any legally binding agreement to create any of the foregoing; "Environment" the natural and man-made environment, including all or any of the following media, namely air, water and land (including air within buildings and other material or man-made structures above or below the ground) and any living organisms (including man) or systems supported by those media; "Environmental Law" all statutes, subordinate legislation, regulations, codes of practice, and the like (in each case having the force of law) concerning the protection of human health or welfare or the Environment or the conditions of the work place or effecting the immediate or 3 surrounding property or the use, generation, transportation, storage, treatment or disposal of Hazardous Items; "Escrow Account" the deposit account to be opened in the joint names of the Buyer's Solicitors and the Sellers' Solicitors on or about Completion with The Royal Bank of Scotland plc; "Escrow Agreement" the agreement in the agreed form to be entered into on Completion by the Buyer, the Managers' Representative, the Institutions' Representative, the Buyer's Solicitors and the Sellers' Solicitors; "Escrow Amount" the sum of £2,500,000; "Expert" has the meaning given to it in clause 11.8; "fairly disclosed" has the meaning given to it in clause 5.6; "First Payment Date" the date falling 12 months after Completion and if such date is not a Business Day, the next following Business Day; "General Warranties" the warranties set out in part B of schedule 4; "Group" the Company and each Subsidiary and "Group Company" shall mean any of the Company or the Subsidiaries; "Hazardous Items" any waste of any kind, noise, vibration, smell, fumes, smoke, soot, ash, dust, grit, pollution, chemicals, leachate, petroleum products, noxious, radioactive, inflammable, explosive, dangerous or offensive gases or materials and any other substances of whatever nature which could cause harm to the health of living organisms or the Environment or to public health or welfare; "Health and Safety Law" all statutes, subordinate legislation, regulations, codes of practice, and the like (in each case having the effect of law) concerning the protection of human health or safety or welfare or the conditions of the work place or affecting the surrounding areas of the property or use, generation, transportation, storage, treatment or disposal of Hazardous Items; "Indebtedness Amount" an amount equal to the aggregate of the Bank Indebtedness and the Loan Note Indebtedness; "Indemnity Claim" a claim made by the Buyer under the provisions of clause 13 (Specific Indemnities); "Information Technology" all computer systems (including software and hardware) owned by or licensed to a Group Company; 4 "Institutions' Representative" the person appointed to act as Institutions' Representative for the purposes of this agreement in accordance with clause 19.4 or clause 19.6; "Intellectual Property" all intellectual property rights, including: (a) patents, Trade Marks, copyright, rights in designs, rights in inventions, database rights and topography rights (whether or not registered); (b) applications for any of the rights in (a) above, together with the right to apply for registration of such rights; (c) know-how, trade secrets, confidential information, technical information, customer and supplier lists and any other proprietary knowledge and/or information of whatever nature and howsoever arising, together with any rights or types of protection of the same or of a similar nature to those listed in (a), (b) or (c) which may subsist anywhere in the world; "Intellectual Property Agreement" any licence, consent or permission to use any Intellectual Property including, without limitation, any software licence which relates to the business of a Group Company; "Investment Agreement" the investment agreement relating to the Company entered into between the parties thereto on 14 April 2004; "ITA" the Income Tax Act 2007; "Loan Notes" the Inhoco 3035 Secured Loan Stock 2011 issued pursuant to a loan stock instrument dated 14 April 2004 to those persons listed in schedule 12; "Loan Note Indebtedness" the sum of £7,281,914 plus interest of £241,001.43 being the amount required to the repay the Loan Notes in full; “Locked Box Schedule” the locked box schedule set out at schedule 10; "Management Accounts" the unaudited management accounts of the Company, Brookhouse Aerospace Limited, Brookhouse Composites Limited and Brookhouse Tooling Limited comprising in each case a balance sheet as at 30 April 2008 and a profit and loss account for the period which commenced on 1 October 2007 and ended on 30 April 2008; "Managers' Representative" the person appointed to act as Managers' Representative for the purposes of this agreement in accordance with clause 19.1 or clause 19.3; "Mellon" Mellon Nominees (UK) Limited, being one of the Institutional Sellers; "Minor Sale Agreement" the agreement, in the agreed form, to be entered into between (1) Paul Atherton and others, and (2) the Buyer; "Permitted Payments" (i) the sum of £58,450 being the Participating Dividend (as such term is defined in the Company’s articles of association for the time being) which has been paid prior to Completion to the holders of the A ordinary shares in the capital of the 5 Company in respect of the financial period from 1 October 2006 to 30 September 2007; and (ii) the sum of £196,800 being the Participating Dividend which has been paid immediately prior to Completion to the holders of the A ordinary shares in the capital of the Company in respect of the financial period from 1 October 2007 to the date of Completion; "Properties" the real properties, details of which are set out in schedule 7 and "Property" means any one of them or any part of an individual property; "Relevant Claim" has the meaning given to it in clause 11.1; "Relief" has the meaning given to it in Schedule 6; "Restricted Business" the business of the development and manufacture of composites components and tools for the aerospace industry; "Restricted Period" the period of 2 years from the Completion Date; "Second Payment Date" the date falling on the second anniversary of Completion and if such date is not a Business Day, the next following Business Day; "Security Trust Deed" the security trust deed relating to the Loan Notes entered into between the parties thereto on 14 April 2004; "Sellers" the Principal Shareholders, the Institutional Sellers and Barclays; "Sellers' Account" The Royal Bank of Scotland plc, Account number: 12661336, Sort code: 16-00-01; "Sellers' Representatives" the Managers' Representative and the Institutions' Representative; "Sellers' Solicitors" Halliwells LLP of 3 Hardman Square, Spinningfields, Manchester M3 3EB; "Settled Estimate" has the meaning given to it in clause 11.9; "Shares" 4,361,702 A ordinary shares of £0.01 each, 1,351,977 B ordinary shares of £0.01 each 179,864 C ordinary shares of £0.01 each, comprising 98.3% of the issued share capital of the Company; "Subsidiary" a subsidiary undertaking of the Company details of which are set out in part 2 of schedule 2 and "Subsidiaries" means all those subsidiary undertakings; "Tax" and "Taxation" have the meaning given in schedule 6; 6 "Tax Authority" has the meaning given in schedule 6; "Tax Claim" a claim by the Buyer under the Tax Covenant or involving or relating to breach of a Tax Warranty; "Tax Covenant" the covenant in part 3 of schedule 6; "Taxes Act" has the meaning given in schedule 6; "Tax Warranty" a statement in part 2 of schedule 6 or paragraphs 2, 3 and 11 of Part B of schedule 4 to the extent that they relate to Taxation and "Tax Warranties" means all those statements; "Title and Capacity Warranties" the warranties set out in part A of schedule 4; "Trade Marks" business names, domain names, registered and unregistered trade and service marks and applications for registration of any of these; "Transaction" the sale and purchase contemplated by this agreement; "UK GAAP" generally accepted accounting principles, standards and practices in the United Kingdom; "Vendor Shareholders" Peter Turner and Barry Turner; "Warrant Shares" the 179,864 C ordinary shares of £0.01 each in the capital of the Company allotted and issued prior to the date of this agreement pursuant to the exercise of the Bank Warrants; "Warranty" any of the General Warranties, the Tax Warranties and the Title and Capacity Warranties and the expression "Warranties" shall be construed accordingly; "Worker" any person who personally performs work for any Group Company but who is not in business on their own account or in a client/customer relationship. 1.2 In this agreement, a reference to: 1.2.1 a "subsidiary undertaking" or "parent undertaking" is to be construed in accordance with section 258 CA1985 and a "subsidiary" or "holding company" is to be construed in accordance with section 736 CA1985; 1.2.2 a document in the "agreed form" is a reference to a document in a form approved and, for the purposes of identification, signed by or on behalf of each party; 7 1.2.3 a statutory provision includes a reference to the statutory provision as replaced, modified or re-enacted from time to time before or after the date of this agreement and any subordinate legislation made under the statutory provision before or after the date of this agreement.In particular (without prejudice to the generality of the foregoing) a reference to a section of CA1985 shall include a reference to any section of CA2006 which replaces, modifies or re-enacts that section of CA1985 at any time after the date of this agreement with effect from the date such section of CA2006 comes into force; 1.2.4 a person includes a reference to an individual, body corporate, association, government, state, agency of state or any undertaking (whether or not having a legal personality and irrespective of the jurisdiction in or under the law of which it was incorporated or exists); 1.2.5 a party means a party to this agreement and includes its permitted assignees and/or the successors in title to substantially the whole of its undertaking and, in the case of an individual, to his estate and personal representatives; 1.2.6 a company (other than "the Company") shall be construed so as to include any company, corporation or other body corporate, wherever and however incorporated or established; 1.2.7 this agreement includes its schedules; 1.2.8 a sub-clause in a clause, or to a paragraph in a schedule, are to a sub-clause of that clause or a paragraph of that schedule; 1.2.9 a clause, paragraph or schedule, unless the context otherwise requires, is a reference to a clause or paragraph of, or schedule to, this agreement; 1.2.10 writing shall, subject to clause 18.4, include any mode of reproducing words in a legible and non-transitory form; 1.2.11 "includes" and "including" shall mean including without limitation; and 1.2.12 this agreement or any provision of this agreement or any document are to this agreement, that provision or that document as in force for the time being and as amended from time to time in accordance with the terms of this agreement or that document or with the agreement of the relevant parties. 1.3 The contents table and headings in this agreement are for convenience only and do not affect its interpretation. 1.4 Words importing the singular include the plural and vice versa and words importing agender include every gender. 1.5 Unless specifically stated to the contrary all agreements, obligations and liabilities on the part of the Sellers or any two or more of the Sellers contained in or arising under this agreement are several and shall be construed accordingly. 1.6 Any question as to whether a person is connected with another shall be determined in accordance with section 839 of the Taxes Act (except that in construing section 839 "control" for these purposes has the meaning given by section 840 or section 416 of the Taxes Act so that there is control whenever section 840 or 416 requires) which shall apply in relation to this agreement asit applies in relation to the Taxes Act. 1.7 References to "the Company" shall, whenever the context so admits, be deemed to include reference to each or any Group Company so that, without any limitation, each 8 of the Warranties shall be given in respect of and in relation to the Company and each Subsidiary. 2 Sale and purchase 2.1 At Completion each of the Sellers (other than Mellon) shall sell with full title guarantee and free from any Encumbrance, and the Buyer shall purchase, the number of Shares set opposite the name of that Seller in column (2) of schedule 1. 2.2 At Completion, Mellon shall transfer to the Buyer the legal title to the number of Shares set opposite its name in column (2) of schedule 1. 2.3 Title to, beneficial ownership of and any risk attaching to the Shares shall pass to the Buyer on Completion and the Shares shall be sold and purchased together with all rights and benefits attached to or accruing to them as from Completion, including the right to receive all dividends, distributions or any return of capital declared, made or paid with effect from Completion. 2.4 The Buyer shall not be obliged to complete the purchase of any of the Shares unless the purchase of all the Shares and the shares to be acquired by the Buyer pursuant to the Minor Sale Agreement is completed simultaneously in accordance with this agreement and the Minor Sale Agreement, but completion of the purchase of some of the Shares will not affect the rights of the Buyer with respect to the purchase of the others. 2.5 Each of the Sellers irrevocably waives any right of pre-emption or other right or restriction on transfer in respect of any of the Shares and any of the shares to be acquired by the Buyer pursuant to the Minor Sale Agreement conferred on him (whether under the articles of association of the Company or otherwise) and shall, before Completion, procure the irrevocable and unconditional waiver of any such right or restriction conferred on any other person who is not a party to this agreement. 3 Consideration 3.1 The Consideration shall be paid by the Buyer to the Sellers in cash on Completion in accordance with clause 3.2. 3.2 On Completion the Buyer shall satisfy its obligations under clause 3.1 by paying: 3.2.1 the Escrow Amount into the Escrow Account or by directing the Sellers' Solicitors to pay the Escrow Amount into the Escrow Account when it has been opened; and 3.2.2 the sum of £27,150,742, such amount being the sum of the Consideration less the Escrow Amount, to the Sellers' Account, such payment to be made by wire transfer of funds for same day value in GBP and constituting full discharge for the Buyer (who shall not be concerned with the application of such amount) in respect of its obligations under this clause 3.2. 3.3 As between them, and, following payment by the Buyer in accordance with the provisions of clause 3.2, with no liability or obligation whatsoever on the part of the Buyer, the Sellers shall be entitled to receive the sum referred to in clause 3.2.2 in the amounts agreed between the Sellers and the Buyer on the date of this agreement (Due Proportions), subject to, in the case of Ernest Richard Thorley, Guy Thomas, James Nichols and Geoffrey Smith, the deduction of an amount equal to the income tax and employee national insurance contributions arising as a result of or in respect of each of their subscriptions for B ordinary shares in the Company on 12 June 2008 and for which a Group Company is liable to account to a Tax Authority (the "Deduction").The Managers' Representative shall ensure that such Deduction is made, and shall promptly pay the amount of such Deduction to the respective employer Group Company. 9 3.4 If any payment is made by the Sellers to the Buyer under or in respect of any breach of any provision of this agreement (including pursuant to any Tax Claim), the payment shall, so far as possible, be treated as a reduction in the Consideration, and the Consideration shall accordingly be reduced by the amount of such payment. 3.5 All payments to be made pursuant to this agreement shall be paid in full on the relevant due date and without any set-off, counterclaim or other deduction. 4 Completion 4.1 Completion shall take place at the office of the Sellers' Solicitors (or such other place as the parties may agree) on the date of this agreement when each of the parties shall comply with their respective obligations set out in schedule 3. 4.2 On Completion the Buyer shall comply with its obligations under clause 3.2 and the Managers' Representative shall comply with its obligations under clause 3.3. 4.3 The Buyer shall procure that the Company pays the Bonuses through the payroll to be processed on or about 20 June 2008. 5 Warranties 5.1 The Principal Shareholders jointly and severally warrant to the Buyer in the terms of the General Warranties and the Tax Warranties. 5.2 The Sellers severally warrant to the Buyer in the terms of the Title and Capacity Warranties, save that the Buyer acknowledges that Mellon are only the legal owner and not the beneficial owner of the Shares set out against its name in column (2) of schedule 1. 5.3 Each of the Warranties shall be construed as a separate and independent warranty and (except where this agreement provides otherwise) shall not be limited or restricted by reference to or inference from any other term of this agreement or any other Warranty or any other document referred to herein (other than as specifically provided in this agreement or in the Disclosure Letter). 5.4 The rights and remedies of the Buyer in respect of any breach of any of the Warranties shall survive Completion. 5.5 Except in the event of any fraud or wilful concealment, each of the Sellers waives and may not enforce any right which he may have in respect of any misrepresentation, inaccuracy or omission in or from any information or advice supplied or given by the officers or employees of the Company in enabling the Sellers to give the Warranties or to prepare the Disclosure Letter. 5.6 The Warranties are qualified by the facts and circumstances fairly disclosed in the Disclosure Letter.For this purpose "fairly disclosed" means disclosed in such a manner and with sufficient detail so as to enable a reasonable purchaser to identify the nature and scope of the matter disclosed and to make a reasonably informed assessment of its effect. 5.7 Unless otherwise specified where any Warranty refers to the knowledge, information, belief or awareness of the Principal Shareholders (or a similar expression) the Principal Shareholders shall be deemed to have such knowledge, information, belief or awareness as the Principal Shareholders would have obtained had the Principal Shareholders made such careful and diligent enquiries as are reasonable into the subject matter of that Warranty of each other and Paul Atherton and Sam Butterworth. 10 5.8 The Buyer confirms that, as at the date of this agreement, none of the individuals listed in schedule 11 has actual knowledge (to include, without limitation, (save in respect of Eric Remington) the contents of the due diligence reports prepared by the Buyer's Solicitors and the Buyer's Property Solicitors in connection with the Transaction (in each case solely with respect to the subject matter and the Warranties referred to in column 2 of Schedule 11 opposite the name of each such individual) of any matter that any of them is actually aware would give rise to a right on the part of the Buyer to make recovery by way of a Claim for a breach of those Warranties referred to in column 2 of Schedule 11 opposite the name of each such individual having reviewed those Warranties. 5.9 The Buyer acknowledges that, save in the case of fraud or wilful concealment: 5.9.1 its sole remedy for any Claim (other than a Claim involving or relating to a breach of any of the Title and Capacity Warranties) shall be contractual damages (subject to the provisions of schedule 5) and the Buyer waives any other right, power or remedy which it might otherwise have relating to any such Claim (for the avoidance of doubt this clause 5.9.1 shall not apply to a claim made under the Tax Covenant, a claim under clause 12 or an Indemnity Claim); and 5.9.2 no breach of any provision of this agreement shall entitle the Buyer to rescind this agreement or treat it as having been terminated and, save as aforesaid, the Buyer waives all such rights of rescission and termination in respect of this agreement. 5.10 Notwithstanding any other provision of this agreement the liability of the Sellers in respect of any Claim shall be limited in accordance with schedule 5. 5.11 Any sum payable to the Buyer pursuant to a claim involving or relating to a breach of this agreement (including, without limitation, pursuant to an Indemnity Claim, a claim under clause 12, a Tax Claim or a Balance Sheet Claim) shall be made free and clear of and without deduction for or on account of any Taxation, except to the extent that any such deduction or withholding is required by law.If Taxation or amounts in respect of such Taxation must be deducted or withheld from any sum payable to the Buyer pursuant to a claim involving or relating to a breach of this agreement or pursuant to an Indemnity Claim, a claim under clause 12, a Tax Claim or a Balance Sheet Claim or any such sum payable to the Buyer is subject to Tax or is taken into account in calculating Tax, then the Sellers shall be obliged to pay an additional amount (such amount being referred to as the "gross-up amount") as will ensure that after such deduction, withholding or Tax there shall remain a sum equal to the amount that would otherwise have been payable to the Buyer pursuant to such a Claim.In applying the preceding sentence of this clause 5.11, no account shall be taken of the extent to which any liability to Tax may be mitigated or off-set by any Relief (other than a Principal Shareholders' Relief, as such term is defined in schedule 6) available to the Buyer so that where such Relief is available the additional amount payable hereunder shall be the amount which would have been payable in the absence of such availability.To the extent that the Buyer subsequently obtains and utilises any Relief as a result of a Seller paying to the Buyer the gross-up amount, the Buyer shall pay to the relevant Seller so much of the economic benefit from that Relief which the Buyer has received and retained as does not exceed the gross-up amount. 5.12 The Exit Bonus Relief or the VAT Relief (as such terms are defined in schedule 6) shall not be set-off against any Taxation which is the subject of a gross-up payment.For the avoidance of doubt, any set-off contrary to this clause shall be disregarded when calculating the gross-up amount. 11 6 Tax The provisions of schedule 6 shall apply. 7 Restrictive covenants 7.1 Each of the Principal Shareholders hereby severally undertakes with the Buyer (for itself and as trustee for the benefit of each Group Company) that he will not, either solely or jointly with or through any other person, on his own account or as an employee, agent, manager, advisor or consultant for any other person or otherwise howsoever: 7.1.1 during the Restricted Period carry on or be engaged, concerned or interested (directly or indirectly) in any Restricted Business in the United Kingdom whichis competitive with the business carried on by any Group Company as such business is conducted at the Completion Date; 7.1.2 during the Restricted Period solicit custom or business from any person in respect of goods and/or services competitive with those manufactured and/or supplied by any Group Company during the period of 12 months prior to the Completion Date, such person having been a customer of any Group Company during such period; 7.1.3 during the Restricted Period employ or offer employment to, or induce, solicit or endeavour to entice to leave the service or employment of any Group Company any person who, during the period of 12 months prior the Completion Date, was an employee of any Group Company occupying a senior, managerial, technical, sales or research position; or 7.1.4 make use of any Company Intellectual Property, including without limitation, use of a name including the words "Brookhouse", or anything confusingly similar to any Company Intellectual Property, provided that the covenant at clause 7.1.1 or clause 7.1.2 shall not apply to Geoffrey Smith. 7.2 Each of the Vendor Shareholders hereby severally undertakes with the Buyer (for itself and a trustee for the benefit of each Group Company) that it will not, either solely or jointly with or through any other person, on its own account or as agent, manager, advisor or consultant for any other person: 7.2.1 during the Restricted Period employ or offer employment to, or induce, solicit or endeavour to entice to leave the service or employment of a Group Company, any Principal Shareholder; 7.2.2 make use of any Company Intellectual Property, including without limitation, use of a name including the words “Brookhouse” or anything confusingly similar to any Company Intellectual Property. 7.3 Nothing in clauses7.1 or 7.2 shall prevent any Principal Shareholderor Vendor Shareholder from: 7.3.1 being the holder of or beneficially interested as a passive investor in any publicly traded or listed securities in any company which confer on that person not more than 3% of the votes which can generally be cast at a general meeting of that company; and 7.3.2 placing a general recruitment advertisement which may come to the attention of, but which is not specifically directed at, any of the persons referred to in clause7.1.3 or 7.2.1. 12 7.4 The Principal Shareholders and the Vendor Shareholders and each of them agree and acknowledge that the restrictions contained in this clause 7 are fair and reasonable and necessary to assure to the Buyer the full value of the Shares. 7.5 Each of the restrictions in each paragraph or sub-clause or clause above shall be enforceable independently of each of the others and its validity shall not be affected if any of the others is invalid. 7.6 If any of those restrictions is void, but would be valid if some part of the restrictions were deleted, the restriction in question shall apply with such modification as may be necessary to make it valid. 8 Confidential Information 8.1 Each of the Sellers (other than Barclays) undertakes with the Buyer (for itself and for the benefit of any Group Company) that it will not use or disclose to any person any Confidential Information which it has at the date of this agreement. 8.2 Clause8.1 does not apply to: 8.2.1 disclosure of Confidential Information to a director, officer or employee of the Buyer or a Group Company whose function requires him to have the Confidential Information; 8.2.2 use or disclosure of Confidential Information required to be used or disclosed by applicable law or by any governmental or regulatory body with applicable jurisdiction; 8.2.3 disclosure of Confidential Information on a strictly confidential basis to a professional adviser for the purpose of advising the Sellers; or 8.2.4 Confidential Information which becomes publicly known after the date of this agreement through no fault of any of the Sellers. 9 Further Undertakings 9.1 Each of the Sellers severally undertakes to the Buyer that, for so long as it remains the registered holder of any of the Shares after Completion it will: 9.1.1 hold the Shares and the dividends and other distributions of profits or surplus or other assets declared, paid or made in respect of them after Completion and all rights arising out of or in connection with them in trust for the Buyer; 9.1.2 deal with and dispose of the Shares and all such dividends, distributions and rights as the Buyer may direct; 9.1.3 vote at all meetings which he shall be entitled to attend as the registered holder of the Shares or execute any written resolutions as the holder of the Shares in such manner as the Buyer shall direct (or, in the absence of any such direction, abstain from voting); and 9.1.4 execute all instruments of proxy or other documents which the Buyer may reasonably require to enable the Buyer to attend and vote at any such meeting. 9.2 For the purpose of giving effect to clause 9.1 each of the Sellers hereby severally appoints the Buyer (acting by any of its directors from time to time) to be its attorney in its name and on its behalf to exercise all or any of the rights in relation to the Shares 13 as the Buyer in its absolute discretion sees fit from Completion until the day on which the Buyer or its lawful nominee is registered in the register of members of the Company as the holder of the relevant Shares. 9.3 The Buyer undertakes to the Sellers to use its best endeavours to effect the registration of the Buyer or its lawful nominee as the holder of the Shares as soon as possible after Completion and, in any event, within 60 days of Completion.The Buyer undertakes to the Sellers to submit for stamping the stock transfer forms relating to the transfer of Shares hereunder within 30 days of the Completion Date. 10 Institutional Sellers 10.1 The parties acknowledge that the obligations or liabilities of each Institutional Seller (other than the Vendor Shareholders) (including the obligation to make any payment or repayment to any other party under or in respect of this agreement) are only: 10.1.1 with respect to Shares registered in its name; 10.1.2 its contribution and entitlement to the Escrow Amount pursuant to clause 11; 10.1.3 as provided for in clause 2 (Sale and purchase), clause 4.1, clause 5.2, clause 5.11 (Grossing Up), clause 8 (Confidential Information) clause 9 (Further Undertaking), clause 12 (Locked Box), clause 14 (Announcements), clauses 19.5 and 19.6 (Institutions' Representative), clause 20 (General), clause 21 (Further assurance) and clause 22 (Governing law and jurisdiction). 10.2 The parties acknowledge that the obligations or liabilities of the Vendor Shareholders (including the obligation to make any payment or repayment to any other party under or in respect of this agreement) are only: 10.2.1 with respect to Shares registered in its name; 10.2.2 its contribution and entitlement to the Escrow Account pursuant to clause 11; 10.2.3 as provided for in clause 2 (Sale and Purchase), clause 4.1, clause 5.2, clause 5.11 (Grossing Up), clause 7.2 (Restrictive Covenants), clause 8 (Confidential Information), clause 9 (Further Undertaking), clause 12 (Locked Box), clause 14 (Announcements), clause 18 (Notices), clauses 19.5 and 19.6 (Institutions' Representative), clause 20 (General), clause 21 (Further assurance) and clause 22 (Governing law and jurisdiction). 10.3 The parties acknowledge that the obligations or liabilities of Barclays (including the obligation to make any payment or repayment to any other party under or in respect of this agreement) are only: 10.3.1 with respect to Shares registered in its name; 10.3.2 its contribution and entitlement to the Escrow Amount pursuant to clause 11; 10.3.3 as provided for in clause 2 (Sale and purchase), clause 4.1, clause 5.2, clause 5.11 (Grossing Up), clause 9 (Further Undertaking), clause 12 (Locked Box), clause 14 (Announcements), clause 18 (Notices),clauses 19.5 and 19.6 (Institutions' Representative), clause 20 (General), clause 21 (Further assurance) and clause 22 (Governing law and jurisdiction). 11 Escrow Arrangements 11.1 For the purposes of this clause 11, the following words and expressions shall have the following meanings: 14 "Determined Claim" a Relevant Claim being either: (i) agreed in writing between the Sellers' Representatives and the Buyer; or (ii) an order or decree of a court of competent jurisdiction being given in proceedings in respect of the Relevant Claim and such order or decree being final and not or no longer appealable; "Retained Amount" in the case of any Relevant Claim, either (as the case may be): (i) in the event that either the Sellers Notice states that the Sellers’ Representatives agree with the Relevant Claim and the Buyer’s Estimate, or the Sellers’ Notice is not served in accordance with clause 11.6, the Buyer’s Estimate; (ii) in the event that parties agree the amount to be retained in accordance with clause 11.7, the Agreed Estimate; or (iii) in the event that an Expert opines on the Relevant Claim in accordance with clause 11.9, the Settled Estimate, in each case together with an amount equal to the Buyer's good faith estimate of the reasonable third party costs and expenses (including legal costs and expenses) which might reasonably be expected to be incurred by the Buyerin connection with Relevant Claim "Payment Date" the First Payment Date or the Second Payment Date (as the case may be); "Payment Period" the period between each such Payment Date or between Completion and the First Payment Date; "Relevant Claim" a Claim, an Indemnity Claim, a Tax Claim, a Balance Sheet Claim and a claim under clause 12, or a potential claim in accordance with paragraph 3.2.5, contingent claim, of Schedule 5; "Undetermined Claim" a Relevant Claim which is not at the relevant Payment Date a Determined Claim; 11.2 The Escrow Amount is to be retained in the Escrow Account following Completion and amounts shall only be released from the Escrow Account in accordance with the provisions of this clause 11 and the Escrow Agreement and amounts therein shall be available to be used to satisfy Determined Claims. 11.3 Subject to the provisions of clause 11.4, £1,500,000 of the Escrow Amount shall be paid to the Sellers’ Solicitors (whose receipt shall be a good discharge therefor) by way of same day transfer of funds to the Sellers' Accountfor the account of the Sellers on the First Payment Date and the remainder of the Escrow Amount shall be paid to the Sellers’ Solicitors (whose receipt shall be a good discharge therefor) by way of same day transfer of funds to the Sellers' Accountfor the account of the Sellers on the Second Payment Date. 11.4 If, at any time prior to a Payment Date, written notice of a Relevant Claim has been given to the Sellers' Representatives of a Relevant Claim in accordance with clause 11.5, there shall be deducted from the amount due to be paid to the Sellers Account in accordance with clause 11.3 above on such Payment Date an amount equal to the Retained Amount of all such Relevant Claims or, if, in respect of any Relevant Claim or Relevant Claims,the Retained Amount in respect of the Relevant Claim or Relevant Claims in question has not at that time been determined in accordance with the provisions of this clause 11, an amount equal to the Buyer's Estimate (as defined in 15 clause 11.5) in respect of the Relevant Claim or Relevant Claims in question together with an amount equal to the Buyer's good faith estimate of the reasonable third party costs and expenses (including legal costs and expenses) which might reasonably be expected to be incurred by the Buyer in connection with Relevant Claim or Relevant Claims in question and the amount payable to the Sellers' Account on that Payment Date in accordance with clause11.3 above shall be reduced accordingly, provided always where the Buyer's Estimate of the Relevant Claim or Relevant Claims in question has not been agreed or determined in accordance with this clause 11, following such agreement or determination there shall be paid to the Seller's Account any excess by which the amount as agreed or determined in respect of the Relevant Claim or Relevant Claims in question is less than the Buyer's Estimate thereof. In the event that any monies shall be deducted from a payment due to be made to the Sellers' Account in accordance with clause 11.3 above on a Payment Date, such monies shall be retained in the Escrow Account until the Relevant Claim or Relevant Claims in question becomes or become a Determined Claim or Determined Claims. 11.5 If the Buyer wishes to retain money in the Escrow Account in respect of any Undetermined Claim(s), it shall deliver to the Sellers' Representatives no later than 1 Business Day prior to the Payment Date a certificate signed by a duly authorised officer of the Buyer stating in such terms as the Buyer considers reasonably appropriate the circumstances giving rise to the Relevant Claim in question and providing the Buyer's estimate of the maximum amount that may reasonably be claimed in respect thereof (the "Buyer's Estimate") (the "Buyer's Certificate"). 11.6 Within 2 months of receipt of the Buyer’s Certificate, the Sellers’ Representatives shall serve written notice (the "Sellers' Notice") on the Buyer accepting or rejecting the Relevant Claim set out in the Claim Notice and/or accepting or rejecting the amount of the Buyer's Estimate.Insofar as the Sellers' Representatives reject the amount of the Buyer's Estimate, the Sellers' Notice shall include an estimate of the maximum amount that may reasonably be claimed in respect of the Relevant Claim in question (the "Sellers' Estimate") and the basis for the Sellers' Estimate.Failure to serve a Sellers’ Notice within such 2 month period shall be deemed to mean that the Sellers' Representatives have accepted the amount of the Buyer's Estimate solely for the purpose of this clause 11.6, and without prejudice to the right to resist any and all claims in respect of the Relevant Claim or Relevant Claims in question. 11.7 Following receipt of a Sellers' Notice rejecting the Relevant Claim and/or the quantum thereof the Buyer jointly with the Sellers' Representatives shall attempt in good faith to resolve the difference of opinion between the parties, including as to any difference between the amount of the Sellers' Estimate and the amount of the Buyer's Estimate.Any successful resolution of suchdifference shall be evidenced in writing signed by a representative of the Buyer and by the Sellers' Representatives, (the amount being the "Agreed Estimate"). 11.8 If the Buyer and the Sellers' Representatives fail to resolve their difference of opinion within 15 Business Days after the Sellers' Notice is delivered the difference in opinion between the Buyer and the Sellers' Representatives ("Claim Dispute") shall be submitted for determination to a Queen's Counsel appointed jointly by the Buyer and the Sellers' Representative, or if no agreement as to such appointment is reached within 5 Business Days, to a Queen's Counsel of at least ten years' standing and well versed in the law relating to the dispute in question appointed by the Chairman of the Bar Association (on the application of the Buyer or of the Sellers' Representatives) (the "Expert"). 11.9 The jurisdiction of the Expert shall be limited to resolving the Claim Dispute and the scope of the review shall be limited to reviewing the Buyer's Certificate and the Sellers' Notice and the supporting documentation and evidence referred to in the next following sentence.Both the Buyer and the Sellers' Representatives shall have the right to submit supporting documentation or evidence in writing to support the amount of the 16 Buyer's Estimate or the Sellers' Estimate (as the case may be) but neither the Buyer nor the Sellers' Representatives shall have the right to change the amount of the Buyer's Estimate or the Sellers' Estimate (as the case may be) such amounts being deemed conclusively as the Buyer's and the Sellers'estimate of the maximum amount that may reasonably be claimed in respect of the Relevant Claim in question.The Claim Dispute shall be decided by the Expert within 10 Business Days from appointment of the Expert.The Expert shall be directed to determine the amount that the Expert, based on his experience and the information submitted by the parties, believes represents the maximum amount that may reasonably be claimed in respect of the Relevant Claim in question (the amount so selected by the Expert being referred to herein as the "Settled Estimate").The Expert shall inform the parties in writing of the Settled Estimate immediately after making his decision.The costs of the Expert shall follow the cause, but shall initially be paid by the party whose estimate of the maximum amount that may reasonably be claimed in respect of the Relevant Claim in question is furthest from the Settled Estimate. 11.10 On any Relevant Claim having become a Determined Claim the Sellers' Representatives and the Buyer shall instruct the Sellers’ Solicitors and the Buyer’s Solicitors to pay out of the Escrow Account: 11.10.1 to the Buyer and/or the relevant member of the Buyer Group (as the case may be) an amount equal to the amount payable in accordance with the settlement or determination of the Determined Claim and the Buyer shall not be concerned as to the application of such proceeds (insofar as there shall be sufficient monies standing to the credit of the Escrow Account); and 11.10.2 to the Sellers' Solicitors (whose receipt shall be a good discharge therefor), for the account of the Sellers, the balance (if any) of the amount that would otherwise have been due to them on the immediately preceding Payment Date, but for the Relevant Claim in question. 11.11 Save as ordered by a court of competent jurisdiction, no payment shall be made out of the Escrow Account except in accordance with the bank mandate in relation to the Escrow Account which shall require the signature of each of the Sellers' Representatives and the Buyer. 11.12 All interest earned on principal in the Escrow Account (less any Tax withheld, if appropriate) shall follow that part of the principal on which it is earned. 11.13 In the event of a referral of a Claim Dispute to the Expert in the manner set out in clause 11.8 above, the Buyer's obligation to institute proceedings against the Sellers in the manner contemplated in paragraph 2.2 of Schedule 5 within 6 months of service of the notice referred to in that paragraph shall only commence from the date upon which the Expert's written notification of the Settled Estimate is delivered to the Buyer and the Sellers' Representatives in accordance with clause11.9 above. 11.14 The Sellers agree to contribute to the Escrow Amount in the amounts agreed between the Sellers, such payment to be satisfied in accordance with clause 3.2. The Sellers shall be entitled to receive any payments to be made to the Sellers from the Escrow Account pursuant to this clause 11 in the proportions agreed between the Sellers. The Buyer shall not be concerned with the application of any amounts released from the Escrow Account for thebenefit of the Sellers. 12 Locked Box Undertaking 12.1 The Sellers undertake to the Buyer that since the Balance Sheet Date, except for any Permitted Payments: 17 12.1.1 no distribution of capital (whether by reduction of capital or redemption or purchase of shares or otherwise) or income has been declared, made or paid by the Company; 12.1.2 no payment has been made or agreed to be made by any Group Company to any Seller or any connected person of any Seller (other than amounts payable to an investee company of the AAM Funds in the ordinary and normal course of business) other than contractual remuneration payable to the Principal Shareholders and expenses incurred by the Principal Shareholders in the ordinary and normal course of business which shall be no more than those amounts set out in Annexure B, and accrued but unpaid holiday pay payable to any Principal Shareholder; 12.1.3 no Group Company has waived any amount owed to it by any of the Sellers or any of their respective connected persons (other than an investee company of the AAM Funds, such amounts having been waived in the ordinary and normal course of business); 12.1.4 no Group Company has made or provided or agreed to make or provide any gift (including any transfer of an asset for a consideration less than the fair market value of the relevant asset), guarantee, security, indemnity, loan or other like arrangement or any repayment of indebtedness or interest on such indebtedness to or on behalf of or for the benefit of any Seller or any of their respective connected persons; 12.1.5 no gratuitous or discretionary payment (including but not limited to any sale bonuses in connection with the sale of the Shares but excluding the Bonus) has been made or agreed to be made by any Group Company to any Seller or to any of their respective connected persons; and 12.1.6 no Group Company has paid or agreed to pay any of the fees or expenses of any adviser or consultant engaged by any of the Sellers in connection with the Transaction including, without limitation, the Sellers' Solicitors and Jeffries Quarterdeck. 12.2 The Sellers severally agree to indemnify the Buyer and keep it indemnified from and against all liabilities, claims, losses, damages, external costs, or reasonably and properly incurred external fees suffered or incurred by the Buyer or any Group Company as a result of: 12.2.1 a breach by any Seller of clause 12.1; 12.2.2 the Company not receiving the sum of £16,954 as shown in the line item entitled "Share Issue Proceeds" of the Balance Sheet, for the avoidance of doubt, to the extent that the amounts standing to the credit of the Escrow Account at the relevant time are insufficient to satisfy any claim brought under clause 12, each Seller shall only be liable to indemnify the Buyer in respect of amounts received by, or to the extent of the benefit derived by, itself, himself or its/his connected persons. 13 Specific Indemnities 13.1 The Principal Shareholders shall indemnify the Buyer (acting for itself and as agent or trustee for any Group Company) against all costs, losses, liabilities, penalties, fines, claims or expenses (including legal and other professional fees and expenses) suffered or incurred by the Buyer or any Group Company directly arising from, out of or in connection with the following matters: 18 13.1.1 any claim by Airbus S.A.S in relation to the possible infringement of Airbus S.A.S's rights in respect of its Intellectual Property, details of which are disclosed in the Disclosure Letter against Warranties 4.4.4 and 4.4.5; 13.1.2 any claims by any of Messrs Oakes, Walmsley, Hargreaves and Topping (to the extent not covered by insurance) in relation to any of the matters details of which are disclosed in the Disclosure Letter against Warranty 7.12; 13.1.3 the potential claims and disputes details of which are disclosed in the Disclosure Letter against Warranty 24.2, 24.3 and 24.4 in respect of environmental and nuisance matters; and/or 13.1.4 the investigation by the Health and Safety Executive into possible contraventions of the Health and Safety at Work Act 1974 and the Control of Hazardous Substances Hazardous to Health Regulations 2002, details of which are disclosed in the Disclosure Letter against Warranty 25.2 and 25.3. 13.2 No claim may be brought against the Sellers in respect of the matters referred to in clause 13.1 unless the aggregate amount of the liability for all such claims exceeds £50,000 in which circumstances the Buyer shall be able to claim the full amount and not merely the excess over £50,000; 13.3 The provisions of paragraphs 1.1, 2, 3.2,8 and 9 of schedule 5 shall apply to any Indemnity Claim. 14 Announcements 14.1 Subject to clauses 8, 14.2 and 14.3, no party shall make or authorise any public announcement or other communication or circular concerning the terms of any matter contemplated by or ancillary to this agreement unless it has first obtained the consent of the others, such consent not to be unreasonably withheld or delayed or the contents of the announcement, communication or circular are otherwise in the public domain. 14.2 Notwithstanding clause 14.1: 14.2.1 a party may make or authorise an announcement required by law or by the United Kingdom Listing Authority or the London Stock Exchange or any other securities exchange or regulatory or governmental body (whether or not such requirement has the force of law) provided that the party has consulted with and taken into account the reasonable requirements of the other parties (if and to the extent that such consultation is reasonably practicable); 14.2.2 a party may make a communication to its professional advisers in connection with advice relating to the interpretation of this agreement, proceedings relating to the enforcement of the terms of this agreement or otherwise; and 14.2.3 the AAM Funds and their manager shall be entitled to make announcements in respect of the realisation of their investment in the Company, provided always that such announcements shall only contain such information as is in the public domain regarding the transaction and the amount of the return to the AAM Funds. 15 Assignment 15.1 No party shall assign, transfer, charge, make the subject of a trust or deal in any other manner with this agreement or any of its rights under this agreement or purport to do any of the same without the prior written consent of the other parties except that the Buyer may assign at any time the benefit of its rights under the whole or any part of this agreement: 19 15.1.1 to a member of the Buyer's Group provided that and subject to the condition that if any such company ceases to be such a member of the Buyer's Group then the Buyer shall procure that upon such cessation the benefit of the agreement shall be reassigned or transferred back to the Buyer or another member of the Buyer's Group; or 15.1.2 by way of security to any financial institution(s) which has or have agreed to advance credit facilities to the Buyer to assist in the acquisition contemplated by this agreement, provided that no assignee shall be entitled to greater damages or other compensation than that to which the Buyer would have been entitled had it not assigned the benefit of the agreement as aforesaid. 15.2 This agreement shall be binding on and shall enure for the benefit of each party's successors and permitted assignees. 16 Third party rights 16.1 The Company, any person to whom the benefit of any provision of this agreement is assigned in accordance with clause 15.1and each person falling within the category of persons described in clause15.2 shall be entitled under the Contracts (Rights of Third Parties) Act 1999 to enforce any term of this agreement which confers (expressly or impliedly) any benefit on any such person. 16.2 Subject to clause16.1, a person who is not a party to this agreement shall have no rights under the Contracts (Rights of Third Parties) Act 1999 to enforce a provision of this agreement. 17 Entire Agreement 17.1 This agreement, together with all agreements entered into or to be entered into pursuant to the terms of this agreement (together the "Transaction Documents"), constitutes the entire agreement between the parties in connection with the matters dealt with therein. 17.2 Subject to clause 17.3: 17.2.1 the Transaction Documents supersede and extinguish all previous agreements between the parties (whether oral or in writing) in connection with the matters dealt with therein; 17.2.2 each party acknowledges to the other that it has not been induced to enter into any of the Transaction Documents by, nor relied on, any representation or warranty other than those expressly contained in the Transaction Documents; and 17.2.3 each party hereby unconditionally and irrevocably waives (to the fullest extent permitted by law) any claim it may have in relation to any representation or warranty which is not expressly contained in the Transaction Documents. 17.3 Nothing in clause17.2 operates to limit or exclude liability for fraud or wilful concealment. 20 18 Notices 18.1 Any notice given under this agreement shall be in writing and signed by or on behalf of the party giving it and shall be served by delivering it by hand or sending it by pre-paid recorded delivery or registered post (or registered airmail in the case of an address for service outside of the United Kingdom) or by fax to the party due to receive it, at (in the case of the Buyer) its registered office address from time to time or (in the case of the Sellers) their respective addresses set out in this agreement or (in either case) to such other address or fax number as was last notified in writing to the other parties. 18.2 Subject to clause 18.3, in the absence of evidence of earlier receipt, any notice given pursuant to this clause shall be deemed to have been received: 18.2.1 if delivered by hand, at the time of actual delivery to the address referred to in clause 18.1; 18.2.2 in the case of pre-paid recorded delivery or registered post, two Business Days after the date of posting; 18.2.3 in the case of registered airmail, five Business Days after the date ofposting; and 18.2.4 if sent by fax, at the time of completion of the transmission. 18.3 If deemed receipt occurs after 5.00pm on a Business Day or on any day which is not a Business Day, the notice shall be deemed to have been received on the next Business Day. 18.4 For the avoidance of doubt, notice given under this agreement shall not be validly served if sent by e-mail. 19 Representatives 19.1 Richard Thorley is hereby appointed to act as the Managers' Representative for the purposes of this agreement. 19.2 Each of the Principal Shareholders hereby irrevocably confirms that such Principal Shareholders shall be bound by any steps or actions taken or agreement entered into by the Managers' Representative appointed and acting on its behalf (or such other person appointed for the time being pursuant to clause 19.3) appointed and acting as the Managers' Representative on the terms of this agreement. 19.3 If, for any reason, at any time the then current Managers' Representative shall not be able to act, the Managers' Representative will promptly (and in any event within ten Business Days of the day on which the previous Managers' Representative has ceased to be able to act) nominate in writing another person to fill the role of the Managers' Representative hereunder.Notice of the appointment as Managers' Representative of such other person shall be provided in writing to the Buyer by the Managers' Representative and such other person shall be the Managers' Representative in substitution for the then current Managers' Representative from time to time. 19.4 Aberdeen Asset Managers Limited is hereby appointed to act as the Institutions' Representative for the purposes of this agreement. 19.5 Each of the Institutional Sellers and Barclays hereby irrevocably confirms that such Institutional Sellers shall be bound by any steps or actions taken or agreement entered into by the Institutions' Representative appointed and acting on its behalf (or such other person appointed for the time being pursuant to clause 19.6) appointed and acting as the Institutions' Representative on the terms of this agreement. 21 19.6 If, for any reason, at any time the then current Institutions' Representative shall not be able to act, the Institutions' Representative will promptly (and in any event within ten Business Days of the day on which the previous Institutions' Representative has ceased to be able to act) nominate in writing another person to fill the role of the Institutions' Representative hereunder.Notice of the appointment as Institutions' Representative of such other person shall be provided in writing to the Buyer by the Institutions' Representative and such other person shall be the Institutions' Representative in substitution for the then current Institutions' Representative from time to time. 20 General 20.1 Except where this agreement provides otherwise, each party shall pay its own costs relating to the negotiation, preparation, execution and performance by it of this agreement and of each document referred to in it. 20.2 A variation of this agreement is valid only if it is in writing and signed by or on behalf of each party. The Buyer and the Sellers shall not be required to obtain the consent of the Company or any other third party on whom a benefit is conferred under this agreement to the termination or variation of this agreement or to the waiver or settlement of any right or claim arising under it. 20.3 The failure or delay in exercising a right or remedy provided by this agreement or by law does not constitute a waiver of that (or any other) right or remedy.No single or partial exercise of a right or remedy provided by this agreement or by law prevents the further exercise of that (or any other) right or remedy. 20.4 Except to the extent that they have been performed or where this agreement provides otherwise, the obligations contained in this agreement remain in force after Completion. 20.5 Any liability to the Buyer under this agreement may be released, compounded or compromised (in whole or in part) and any time or indulgence may be given by the Buyer in its absolute discretion as regards any of the Sellers without in any way prejudicing or affecting the Buyer's rights against any of the other Sellers in respect of that (or any other) liability, whether joint or several or otherwise. 20.6 Each provision of this agreement is severable and distinct from the others.If any provision is or at any time becomes to any extent or in any circumstances invalid, illegal or unenforceable for any reason, it shall to that extent or in those circumstances be deemed not to form part of this agreement but (except to that extent or in those circumstances in the case of that provision) the validity, legality and enforceability of that and all other provisions of this agreement shall not be affected or impaired and shall remain valid and enforceable. 20.7 If any provision of this agreement is found to be illegal, invalid or unenforceable in accordance with clause 20.7 but would be legal, valid or enforceable if some part of the provision were deleted, the provision in question shall apply with such modification(s) as may be necessary to make it legal, valid or enforceable. 20.8 This agreement may be executed in any number of counterparts each of which when executed and delivered is an original but all the counterparts together shall constitute the same document. 21 Further Assurance Without prejudice to any other provision of this agreement, the Sellers shall, on being required to do so by the Buyer, do or procure the doing of all such acts and/or execute or procure the execution of such documents as the Buyer may from time to time reasonably require in order to vest any of the Shares in the Buyer (or its nominee) or 22 (at the cost of the Buyer, to the extent that such costs are reasonably and properly incurred) to give effect to the provisions of this agreement. 22 Governing law and jurisdiction 22.1 This agreement is governed by English law. 22.2 The courts of England have non-exclusive jurisdiction to hear and decide any suit, action or proceedings, and to settle any disputes, which may arise out of or in connection with this agreement and, for these purposes, each party irrevocably submits to the jurisdiction of the courts of England. 22.3 Each party irrevocably waives any objection which it might at any time have to the courts of England being nominated as the forum to decide any suit, action or proceedings, and to settle any disputes, which may arise out of or in connection with this agreement and agrees not to claim that the courts of England are not a convenient or appropriate forum. IN WITNESS whereof the parties have executed this agreement as a deed and it is hereby delivered on the day and year first before written. 23 Schedule 1 - The Sellers Part A – The Principal Shareholders (1) Name and Address (2) Number of B Shares Ernest Richard Thorley 26 Eskdale Close Reedley Burnley Lancashire BB10 2SH 489,099 Guy Thomas Heathercombe Goodshaw Lane Rossendale Lancashire BB4 8DJ 235,393 James Nichols 6 Balterley Court Balterley Cheshire SW2 5SB 314,581 Geoffrey Smith Churchend House Longney Gloucestershire GL2 3SN 167,514 Michael Haworth 43 The Rydings Langho Blackburn Lancashire BB6 8BQ 145,390 24 Part B – The Institutional
